               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IRA A. BUCK, II and WYDITTE L.                No. 4:19-CV-00134
BUCK, individually and as parents and
natural guardians of R.R.B., a minor,         (Judge Brann)

              Plaintiffs,

        v.

KARAMJIT S. SEKHON and LALLY
TRANSPORTATION, INC.,

              Defendants.

                                    ORDER

        AND NOW, this 5th day of November 2019, in accordance with the

accompanying memorandum opinion, IT IS HEREBY ORDERED that Plaintiffs’

Motion for Leave to File First Amended Complaint (ECF No. 14) is GRANTED.

Plaintiffs are directed to file their First Amended Complaint by November 15,

2019.


                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
